UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7383



ROGER PAUL PARSONS,

                                            Petitioner - Appellant,

          versus


WILLIAM   S.  HAINES,    Warden,   Huttonsville
Correctional Center,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-04-24-2-REM)


Submitted:   January 27, 2006          Decided:     February 17, 2006


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James McCall Cagle, Charleston, West Virginia, for Appellant.
Colleen Anne Ford, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Roger Paul Parsons, a state prisoner, seeks to appeal the

district court’s order adopting the report and recommendation of

the magistrate judge to deny relief on his petition filed under 28

U.S.C. § 2254 (2000).            The order is not appealable unless this

court     issues    a    certificate      of    appealability.            28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Parsons   has   not   made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented         in   the

materials       before   the    court    and    argument    would   not        aid   the

decisional process.

                                                                           DISMISSED




                                        - 2 -